     6:20-cr-00145-RAW Document 49 Filed in ED/OK on 04/12/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                     Plaintiff,                 )
                                                )
v.                                              )       Case No. 20-CR-145-RAW
RACHEL JEAN STEVENS and                         )
KAYLA ANN JONES,                                )
                                                )
                                                )
                                                )
                     Defendants.                )

                                        ORDER

       Before the court are the motions of the defendants to dismiss. Defendants were

indicted by a federal grand jury on December 8, 2020 on Count One (child abuse in Indian

Country) and Count Two (child neglect in Indian Country).

       In the motion of defendant Stevens (#42) it is established that on January 12, 2016,

defendant Stevens was charged in Muskogee County District Court with the same substantive

offenses, i.e., 21 O.S. §843.5(A) and 21 O.S. §843.5(C) [#42-1]. On September 15, 2017,

defendant Stevens pled “no contest” to the charges. [#42-3] and was sentenced to concurrent

terms of twenty years [#42-4]. Pursuant to the terms of the plea agreement, a review was

held on July 13, 2018 and defendant Stevens’ sentence was modified by suspending the

balance of her sentence and she was remanded to supervision by the probation office. [#42-

5]. On December 11, 2020, the motion of the State to dismiss for lack of jurisdiction was

granted. [#42-6]. The motion was evidently premised on McGirt v. Oklahoma, 140 S.Ct.

2452 (2020).
     6:20-cr-00145-RAW Document 49 Filed in ED/OK on 04/12/21 Page 2 of 5




       Defendant Stevens moves to dismiss on grounds of double jeopardy and violation of

due process. The Double Jeopardy Clause of the Fifth Amendment to the United States

Constitution provides: “No person shall . . . be subject for the same offense to be twice put

in jeopardy of life or limb.” The Clause “provides three protections. ‘It protects against a

second prosecution for the same offense after acquittal. It protects against a second

prosecution for the same offense after conviction.         And it protects against multiple

punishments for the same offense.’” United States v. Leal, 921 F.3d 951, 959 (10th

Cir.2019)(quoting North Carolina v. Pearce, 395 U.S. 711, 717 (1969)).

       Under the “dual-sovereignty” doctrine, however, “a State may prosecute a defendant

under state law even if the Federal Government has prosecuted him for the same conduct

under a federal statute . . . [o]r the reverse may happen.” Gamble v. United States, 139 S.Ct.

1960, 1964 (2019). In Gamble, the Supreme Court reaffirmed the dual-sovereignty doctrine.

       In turn, the Supreme Court has suggested, in dictum, that a possible exception to the

dual-sovereignty doctrine is a “sham prosecution,” where one sovereign is acting as “merely

a tool” of the other to bring a second prosecution that is a “sham and cover” for a prosecution

that is otherwise barred. Barkus v. Illinois, 359 U.S. 121, 123-24 (1959). Defendant faces

a “substantial burden of proving one sovereign is so dominated by the actions of the other

that the former is not acting of its own volition.” United States v. Trammell, 133 F.3d 1343,

1350 (10th Cir1998). “The burden is not satisfied by showing that the same prosecutor

represented both the state and the federal governments in their respective prosecutions.” Id.


                                              2
      6:20-cr-00145-RAW Document 49 Filed in ED/OK on 04/12/21 Page 3 of 5




Defendant Stevens mentions this fact in her motion (#42 at 5-6)[#42-2] but has not expressly

relied on the so-called “sham” exception. In any event, the motion will not be granted on that

basis.

         One passage in Barkus, however, does bear directly on the argument defendant

Stevens makes. Referring to Houston v. Moore, 18 U.S. 1 (1820), the Barkus court stated

that the earlier case “can be cited only for the presence of a bar in a case in which the second

trial is for a violation of the very statute whose violation by the same conduct has already

been tried in the courts of another government empowered to try that question.” 359 U.S.

at 130 (footnotes omitted).1

         Although not citing this passage, defendant Stevens argues that this is precisely the

situation here. Defendant was charged in state court with violations of the very same

Oklahoma statutes that are cited in the indictment in this court. In Gamble, the Supreme

Court interpreted this passage as follows: “[Houston v. Moore] taught only that the law

prohibits two sovereigns (in that case Pennsylvania and the United States) from both trying

an offense against one of them (the United States). That is consistent with our doctrine

allowing successive prosecutions for offenses against separate sovereigns. In light of this




         1
         “In Houston, the Court reviewed the constitutionality of a Pennsylvania statute that derivatively
enforced a federal statute by providing sanctions for members of the state militia who failed to answer the
President’s call to service. The court stated, in dictum, that if the federal and state military tribunals
exercised concurrent jurisdiction, the former prosecution might be pleaded in bar of the other.” United States
v. Angleton, 314 F.3d 767, 775 (5th Cir.2002).

                                                      3
     6:20-cr-00145-RAW Document 49 Filed in ED/OK on 04/12/21 Page 4 of 5




reading of Houston, the case does not undercut our dual-sovereignty doctrine.” 139 S.Ct. at

1977 (emphasis in original).2

       Therefore, in the case at bar this court must answer whether the present prosecution

represents one sovereign (the United States) trying an offense committed against another

sovereign, the State of Oklahoma, as demonstrated by the centrality of an Oklahoma statute.

Defendant has presented a colorable argument, but the court declines to grant the motion.

Under the regime established for alleged offenses in Indian country, a defendant may be

charged with a federal offense, although such offense is “defined and punished” in

accordance with state law. See 18 U.S.C. §1153(b). This appears to be sufficient, under

existing precedent, to characterize the situation as a sovereign derivatively enforcing the

statute of another sovereign in a successive prosecution. Such a prosecution appears to

survive a double jeopardy challenge. See also Angleton, 314 F.3d at 775 n.17.

       Defendant Stevens also mentions the government’s “Petite policy,” (#42 at 6), which

provides that after a state trial a subsequent federal trial for the same conduct should not

occur absent compelling reasons and prior approval by the Justice Department. United States

v. Morales, 682 Fed.Appx. 690, 693 (10th Cir.2017). The Tenth Circuit holds, however, that

a defendant is not entitled to dismissal of an indictment even if the government does not




       2
       See also United States v. Denezpi, 979 F.3d 777, 781 (10th Cir.2020).

                                                  4
      6:20-cr-00145-RAW Document 49 Filed in ED/OK on 04/12/21 Page 5 of 5




comply with its Petite policy. Id. Accordingly, the motion will not be granted on that basis

either.3

        Defendant Jones has adopted the motion of defendant Stevens and made the same

request for dismissal. For the reasons stated above, this motion is denied as well.




        It is the order of the court that the motions of the defendants to dismiss (##42 & 45)

are hereby denied.



        ORDERED THIS 12th DAY OF APRIL, 2021.




        3
         The government also asserts that double jeopardy does not apply in any event because the initial
conviction was ultimately dismissed for lack of jurisdiction and is therefore “null and void.” (#43 at 8). This
seems counterintuitive – defendant has been convicted, sentenced, and served time in incarceration pursuant
to that sentence – but may nevertheless be correct. See United States v. Kepler, 2021 WL 66654, *2
(N.D.Okla.2021). The fact that dismissal was at the government’s request rather than based on defendant’s
motion or appeal may also be a distinguishing feature against the government’s contention.

                                                      5
